 



Exhibit 10.1
ANALOGIC CORPORATION
KEY EMPLOYEE STOCK BONUS PLAN
DATED MARCH 14, 1983
AND AMENDED JANUARY 27, 1988
     1. Purposes. The Analogic “Key Employee Stock Bonus Plan” is intended to
provide a method whereby employees of Analogic Corporation and its subsidiary
corporations (hereinafter referred to, unless the context otherwise requires, as
the “Company”), who are largely responsible for the management growth and
protection of the Company’s business and are expected to make substantial
contributions to the successful growth of the Company, may be stimulated by
personal involvement in the Company’s future prosperity, thereby advancing the
interests of the Company and all of its stockholders. This prosperity is
dependent upon the preservation and development of the Company’s proprietary
products, trade secrets, know-how, and goodwill. The basic purposes of this Plan
are (i) to attract and/or retain key employees; (ii) to provide deferred
compensation for the Participants and additional incentive to continue in the
service of the Company with a proprietary interest therein; and (iii) to acquire
non- competition agreements from key employees who become Participants under
this Plan and to whom shares of the Common Stock of the Company will then be
issued under the Plan, pursuant to which each such Participant shall agree to
devote his full time professional efforts on behalf of the Company during the
period of his employment and not to engage in any activity, direct or indirect,
which may be competition with the business of the Company during the period of
his employment.
     2. Administration. The Plan shall be administered by a Stock Plan Committee
(the “Committee”) appointed by the Board of Directors of the Company. The
Committee shall serve at the pleasure of the Board and shall consist of the
Chairman of the Board and not less than two additional directors, each of whom
shall be ineligible to participate in the Plan and shall have been ineligible to
participate therein for not less than one year prior to such appointment. The
Committee shall prepare reports to the Board of Directors of its recommendations
with respect to key employees to receive shares to be issued under the Plan, the
number of shares recommended for each such person and the dates or schedule upon
which the restrictions of Section 7 shall lapse (which dates or schedules need
not be identical). The Board of Directors shall have the sole responsibility for
approving or rejecting such recommendations. The Committee shall adopt such
rules and regulations as it may deem necessary or advisable for governing its
own work and shall recommend to the Board of Directors the form of instrument or
other document or documents which may be required, and the procedures to be
followed in the issuance of shares, cancellation of forfeited shares, and
otherwise necessary for the administration of the Plan.
     3. Reservation of Shares. The Company shall reserve and set aside Six
Hundred Fifty Thousand (650,000) shares of its authorized but unissued $.05 par
value Common Stock (“Common Stock”). Any of such shares issued under this Plan,
which may be forfeited pursuant to Paragraph 8 hereof, will again be available
for issuance under this Plan. Shares shall be made available from authorized,
unissued or reacquired Common Stock.
     4. Participants. All officers, divisional officers, department heads and
other key employees of the Company or of any subsidiary corporation shall be
eligible to receive shares of Common Stock and thereby become Participants in
the Plan, except that no Director shall be eligible to participate unless he
shall also be a key employee of the Company.

-1-



--------------------------------------------------------------------------------



 



     5. Consideration for Shares Issued Under the Plan. No Participant shall
receive any shares under the Plan unless prior to the proposed issuance to him
he shall execute and deliver to the Company a Non- Competition Agreement in form
satisfactory to the Committee.
     6. Time for Issuance of Shares. Each key employee authorized by the Board
of Directors to receive shares of Common Stock shall execute and deliver such
Non-Competition Agreement to the Company within ten (10) days after the Company
notifies him that he has been selected to become a Participant. If such employee
shall fail so to execute and deliver such Non-Competition Agreement, any of his
rights to such shares shall terminate.
     7. Restrictions.

  (a)   Each Participant will be the record and beneficial owner of the shares
issued to him under the Plan and except as provided herein shall be entitled to
all of the rights of such ownership including, without limitation, the right to
vote such shares and to receive ordinary cash dividends thereon. However, shares
of Common Stock issued to a Participant under the Plan and any money or property
(other than ordinary cash dividends), stock or securities distributed with
respect to or exchanged for those shares (hereinafter all of the foregoing being
collectively called the “shares”) shall not be sold, transferred, pledged or
otherwise hypothecated (all of the foregoing events being hereinafter called a
“disposition”) except as provided herein. Any such attempted disposition, except
as provided herein, shall result in an immediate forfeiture to the Company of
the shares. During the period which restriction upon dispositions apply and the
shares are held in escrow by the Company, the Committee will exercise all rights
which attach to these shares so as to preserve the benefits associated with
these shares as shall appear to the Committee are in the best interests of the
Participant. The Committee shall not be liable in any way for good-faith action
taken in this regard and the Participant agrees by acceptance of the shares to
hold the Committee harmless for any actions so taken.     (b)   Subject to the
provisions of paragraphs (c)and (d), restrictions on the disposition of the
common shares shall, at the time of grant and thence for a period of three
years, apply to 100% of the number of shares granted. For each year then
following the aforementioned three-year period, the restrictions upon
disposition of 25% of such shares (and any shares relating thereto) shall lapse,
provided always that the Participant remain in the continuous full-time employ
of the Company.     (c)   Notwithstanding the foregoing provisions of this
Paragraph 7, the Board of Directors may, upon the recommendation of the
Committee, impose a different lapse schedule at the time shares are awarded
under the Plan or may accelerate a lapse schedule at any time thereafter as to
shares for which the restrictions upon disposition have not lapsed, and in
either such event such different or modified lapse schedule shall control for
all purposes under the Plan.     (d)   In the event that the Participant ceases
to be an employee of the Company for any reason, including death or disability,
all shares as to which the restrictions upon disposition have not been lapsed in
accordance with subparagraph (b) or (c) of this Paragraph 7 shall be forfeited
immediately to the Company.

-2-



--------------------------------------------------------------------------------



 



     8. Forfeiture. All shares issued to a Participant shall be held by the
Company in escrow subject to the conditions set forth in Paragraph 7 above and
until such time as the restrictions on disposition shall lapse. In the event of
the cessation of the employment of the Participant, however caused, prior to the
expiration of the restriction period specified in the grant, the shares then
remaining subject to the restrictions on disposition set forth in Paragraph 7
shall be forfeited to the Company. In the event that the Committee shall at any
time prior to the lapse of the restrictions determine that a Participant has
(i) committed an act of misconduct for which he could have been discharged for
cause by the Company, or (ii) has participated or engaged in any business
activity determined by the Committee to be in any way harmful or prejudicial to
the interests of the Company, all shares then issued and outstanding in the name
of the Participant as to which the restrictions are still in full force and
effect shall immediately be forfeited. Any determination made by the Committee
hereunder shall be conclusive and binding upon both the Company and the
Participant.
     9. Conditions to Grant of Shares. The Board may, in its discretion, require
as conditions to the grant of shares (a) that a registration statement under the
Securities Act of 1933, as amended, with respect to the shares issued,
containing such current information as is required by the Rules and Regulations
under said Act, shall have become, and continue to be, effective, or (b) that
the Participant (i) shall have represented, warranted and agreed, in form and
substance satisfactory to the Company, both that he is acquiring the shares, for
his own account, for investment and not with a view to or in connection with any
distribution, (ii) shall have agreed to restrictions on transfer, in form or
substance satisfactory to the Company, and (iii) shall have agreed to an
endorsement which makes appropriate reference to such representations,
warranties, agreements and restrictions on the certificate representing the
shares.
     10. Dilution or other Adjustments. In the event the outstanding shares of
the Common Stock of the Company are increased or decreased as a result of stock
dividends, stock splits, recapitalizations or other means having the same
effect, or if the Company’s Common Stock is converted into other shares or
securities of the Company as a result of a reorganization, the number of shares
available for issuance under the Plan shall be appropriately adjusted by the
Board of Directors.
     11. Merger, Consolidation or Sale of the Company’s Assets. If the Company
shall merge or consolidate with any corporation and the Company shall not be the
surviving corporation, or if the Company shall sell or exchange substantially
all of its assets, the restrictions on disposition and the provisions with
respect to forfeitures set forth in Paragraphs 7 and 8 above, respectively,
shall ipso facto lapse and be of no further effect whatsoever as to any and all
shares then issued and outstanding of record in the name of any and all
Participants, and all such shares forthwith be delivered by the Company to the
respective Participants.
     12. Nonassignability. Shares issued to any Participant hereunder prior to
the release of the restrictions shall not be transferable otherwise than by will
or by the laws of descent and distribution. In the event of the cessation of
employment of a Participant, forfeiture of shares still subject to restriction
at the time of death shall be in accordance with Paragraph 7(d).
     13. Amendments. The Board of Directors of the Company by resolution at any
time may amend the Plan in any respect, provided that, in the absence of
stockholder approval, no such amendment shall increase the maximum number of
shares which may be issued under the Plan, except in accordance with

-3-



--------------------------------------------------------------------------------



 



the provisions of Paragraph 10 hereof.
     14. Interpretation. The interpretation and construction of any provision of
the Plan and the adoption of rules and regulations for administering the Plan
shall be made by the Committee, subject, however, at all times to the final
jurisdiction which shall rest in the Board of Directors of the Company.
Determinations made by the Committee and approved by the Board of Directors with
respect to any matter or provision contained in the Plan shall be final,
conclusive and binding upon the Company and upon all Participants, their heirs
or legal representatives. Any rule or regulation adopted by the Commit-tee
(whether under the authority of this Paragraph or of Paragraph 2 above) shall
remain in full force and effect unless and until altered, amended, or repealed
by the Board of Directors.
     15. Effective Date. The Plan will become effective on the effective date of
approval of the Plan by the stockholders of the Company.

-4-